Citation Nr: 0717147	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for hypertension, to include as secondary to service-
connected Type II diabetes mellitus.


FINDINGS OF FACT

1.  The veteran did not appeal a May 2002 rating decision 
that denied service connection for hypertension as secondary 
to service-connected Type II diabetes mellitus.

2.  Evidence added to the record since the May 2002 rating 
decision when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the appellant's claim and raises a reasonable 
possibility of substantiating this claim.

3.  The veteran is service-connected for Type II diabetes 
mellitus secondary to herbicide exposure; cerebrovascular 
disease with ischemic infarction in the right pontine area 
associated to artheromatours vascular disease secondary to 
diabetes mellitus; and status post cerebrovascular accident, 
left hemiparesis (upper and lower extremity and facial palsy) 
secondary to diabetes mellitus.

4.  It is as likely as not that the veteran's current 
hypertension is aggravated by his service-connected Type II 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2006).

3.  Service connection for hypertension, aggravated by 
service-connected diabetes mellitus, is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006). Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

As discussed in detail below, sufficient evidence is of 
record to grant the benefits sought on appeal.  Therefore, no 
further notice or development is needed.

The Board is aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  However, 
the issue of whether new and material evidence has been 
submitted to reopen the claim is being resolved in favor of 
the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for a claim of new and material 
evidence are no longer applicable in this case.


New and Material Evidence

In a decision dated May 2002, the RO denied the veteran's 
claim for service connection for hypertension as secondary to 
service-connected diabetes mellitus.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award of disallowance, or by denial on appellate 
review, whichever is earlier.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d); 20.302, 20.1103 (2006).  Thus, 
the May 2002 decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in July 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the May 2002 rating 
decision consisted of service medical records, VA medical 
records dated from November 2000 to November 2001, private 
treatment records dated from August 1997 to January 2002, a 
VA diabetes mellitus examination report dated April 2002, and 
a VA eye medical examination report dated April 2002.  The RO 
found that there was no evidence that the claimed 
hypertension was related to the service-connected diabetes 
mellitus.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of hypertension.  The September 1989 
pre-induction examination shows that the veteran's blood 
pressure was 110/78.  The July 1970 separation examination 
shows a reading of 120/80.

New medical evidence includes a December 2004 VA hypertension 
examination report in which the examiner opined that 
"service-connected diabetes complicates hypertension."

The Board finds that the evidence received since the May 2002 
rating decision, presumed credible for this purpose, when 
viewed with that previously of record, is new and material 
because it raises a reasonable possibility of substantiating 
his claim as it establishes a previously unestablished fact, 
that the veteran's hypertension is related to a service-
connected disability.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus is reopened, and the 
appeal is granted to that extent only.

Service Connection

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including hypertension, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not that the veteran has hypertension 
that is aggravated by his service-connected Type II diabetes 
mellitus.

The service medical records are void of findings, symptoms, 
complaints, or diagnoses of hypertension.  The September 1989 
pre-induction examination report shows that the veteran's 
blood pressure was 110/78.  The July 1970 separation 
examination report shows a reading of 120/80.

Private medical records show that in 1997, the veteran was 
diagnosed as having hypertension and placed on a restricted 
diet.  A March 2003 neurology report shows that the veteran 
was diagnosed as having poorly controlled hypertension.

VA medical records show that in April 2003, the veteran 
presented for treatment of uncontrolled blood pressure and 
was diagnosed as having malignant essential hypertension 
since 1999.  The veteran was prescribed multiple medications 
to control his hypertension and placed on a low sodium, low 
fat diet.  It was noted that although his blood pressure 
medications had recently been readjusted, his hypertension 
remained asymptomatic.

In December 2004, the veteran underwent a VA hypertension 
examination.  The examiner noted that hypertension was first 
recorded in 1984.  The examiner diagnosed the following 
conditions:  arterial hypertension; diabetes mellitus type 
II; status post cerebrovascular accident with hemiparesis; 
status post atherosclerotic heart disease, congestive heart 
failure (CHF), ejection fraction (EF) 37 percent; and 
inferior wall ischemia.  The examiner noted that the 
hypertension was discovered long before diabetes and that the 
baseline manifestation of the hypertension was initially 
asymptomatic.  The examiner opined that the service-connected 
diabetes mellitus complicated hypertension by increasing 
vascular damage with atherosclerosis.

In a March 2005 VA opinion, the physician agreed with the 
December 2004 VA examiner's opinion that the pre-existing 
arterial hypertension was aggravated by the service-connected 
diabetes mellitus "by reason of (more aggressive) 
acceleration of [the] atherosclerotic process leading to poor 
circulation in target organs."  The physician explained that 
it was aggravated by developing cerebrovascular accident with 
residuals hemiparesis (left), facial palsy; and 
arteriosclerosis heart disease with inferior wall ischemia, 
congestive heart failure with EF-37 percent, atrial 
fibrillation.  The physician compared the December 2004 blood 
pressure readings to baseline levels taken prior to the 
diabetes mellitus diagnosis and further opined that "setting 
the atherosclerotic complications aside...there has been no 
aggravation of blood pressure readings as compared to 
baseline levels."

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
such cases, only the portion attributable to the service-
connected disability will qualify for compensation.  Here, 
both the December 2004 VA examination report, and the March 
2005 VA medical opinion in essence find that the hypertension 
is aggravated by the service-connected diabetes mellitus.  
While the March 2005 VA medical opinion additionally finds 
that there has been no aggravation of blood pressure readings 
when compared to earlier baseline levels, the Board finds 
that at least some degree of the veteran's hypertension is 
shown to be the result of the veteran's service-connected 
Type II diabetes mellitus.  Accordingly, the Board finds that 
the evidence is in equipoise regarding whether the veteran's 
hypertension is aggravated by his service-connected Type II 
diabetes mellitus.

The Board finds that there are competent medical opinions 
indicating that it is as likely as not that the veteran's 
hypertension is related to his service-connected Type II 
diabetes mellitus.  Therefore, resolving all doubt in favor 
of the veteran, the Board finds that hypertension is 
aggravated by service-connected Type II diabetes mellitus and 
service connection must be granted.

Accordingly, the Board finds that the evidence supports the 
veteran's claim and service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus is granted.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension 
as secondary to service-connected Type II diabetes mellitus 
and the claim is reopened.

Service connection for hypertension, aggravated by service-
connected Type II diabetes mellitus, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


